Citation Nr: 1003570	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-34 325	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including pericarditis.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from January 2003 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Subsequently, the case was 
transferred to the Little Rock, Arkansas RO.

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in July 2006. 

In March 2006, the Board remanded the case to the Arkansas RO 
in order to afford the Veteran a hearing before a Veterans 
Law Judge.  In August 2006, the Board again remanded the 
claim to the RO for further development.  The case once again 
reached the Board in September 2007.  At that time, the Board 
issued a decision denying the appeal.  In January 2008, the 
Veteran, through counsel, appealed this decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  Regrettably, 
the Veteran died in June 2008.  Pursuant to an August 2008 
Memorandum Decision, the Court vacated the Board's earlier 
decision due to the death of the Veteran.  The case is once 
again before the Board.  


FINDINGS OF FACT

1.  The Veteran (appellant) in this case served on active 
duty from August 1958 to August 1960.

2.  On December 18, 2009, the Board was notified by the RO in 
Little Rock, Arkansas that the appellant died in June 2008. 




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


